       Case 1:19-cv-10023-KPF Document 236 Filed 12/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETROLEOS DE VENEZUELA S.A.; PDVSA
PETROLEO S.A.; and PDV HOLDING, INC.,

                            Plaintiffs,
                                                     19 Civ. 10023 (KPF)
                     -v.-
                                                           ORDER
MUFG UNION BANK, N.A. and GLAS
AMERICAS LLC,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      On December 11, 2020, Plaintiff PDV Holding, Inc. (“PDVH”) filed a

motion for a partial stay of the execution of enforcement of the Court’s

December 1, 2020 Final Judgment (Dkt. #229) during the pendency of PDVH’s

appeal (Dkt. #233). PDVH has requested that the Court expedite consideration

of its motion in advance of the December 31, 2020 expiration of the stay of the

Court’s Final Judgment. Accordingly, Defendants are directed to submit any

response to PDVH’s motion on or before December 18, 2020. Any reply from

PDVH will be due on or before December 22, 2020.

      SO ORDERED.

Dated: December 14, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
